IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46256

STATE OF IDAHO,                                 )
                                                )   Filed: February 14, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
ALVIN RAY RAMIREZ,                              )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Gene A. Petty, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of four years, for felony eluding a peace officer, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before HUSKEY, Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Alvin Ray Ramirez entered an Alford 1 plea to felony eluding a peace officer. I.C. § 49-
1404(2). In exchange for his guilty plea, an additional charge that he is a persistent violator was
dismissed and the State agreed not to pursue probation violation allegations in an unrelated case.
The district court sentenced Ramirez to a determinate term of five years. Ramirez filed an I.C.R.
35 motion, which the district court granted. The district court reduced Ramirez’s sentence to a


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                1
unified term of five years, with a minimum period of confinement of four years. Ramirez
appeals, arguing that his modified sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ramirez’s judgment of conviction and sentence are affirmed.




                                                   2